          Case 5:19-cv-00460-TES Document 12 Filed 01/02/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF GEORGIA
                                   MACON DIVISION

IOU CENTRAL, INC.                      :
d/b/a IOU FINANCIAL, INC               :
                                       :
      Plaintiff,                       :
vs.                                    :                        CASE NO. 5:19-00460-TES
                                       :
SWAN CONSULTING, INC.,                 :
AMANDA C. NICOLSON,                    :
A/K/A AMANDA NICOLSON ADAMS            :
A/K/A AMANDA ADAMS NICOLSON,           :
MIKE ELLIS, SARAH ELLIS                :
                                       :
      Defendants.                      :
______________________________________ :

                ORDER TRANSFERRING CASE AND DENYING MOTION

        Plaintiff IOU Central, Inc., filed this action to recover sums allegedly owed by the

Defendants on a promissory note and accompanying guaranty. [Doc. 1]. Defendants Swan and

Nicholson filed a Motion to Dismiss [Doc. 7] after being served with process on December 4,

2019. [Doc. 10]; [Doc. 11]. The Motion seeks dismissal of Plaintiff’s Complaint based upon

alleged improper venue, contending that Plaintiff’s principal place of business is located in Cobb

County, Georgia, in the Northern District of Georgia.

        The Court takes judicial notice that Cobb County, Georgia is located wholly within the

Atlanta Division of the Northern District of Georgia. 28 U.S.C. § 90(a)(2). The relevant venue

provisions state that “[a] civil action may be brought in . . . a judicial district in which any

defendant resides, if all defendants are residents of the State in which the district is located,” or

in “a judicial district in which a substantial part of the events or omissions giving rise to the

claim occurred.” 28 U.S.C. § 1391(b)(1)(2). Plaintiff contends that the case should be transferred

to the Northern District of Georgia, and not dismissed.
          Case 5:19-cv-00460-TES Document 12 Filed 01/02/20 Page 2 of 2




       Therefore, the Northern District of Georgia is the proper venue for this cause of action,

not the Middle District. Instead of dismissing this action, the Court may, in the interest of justice,

transfer the case under 28 U.S.C. § 1406 to the Court “in which it could have been brought.” 28

U.S.C. § 1406(a). Accordingly, the Court DIRECTS the Clerk of the Court to TRANSFER this

action to the United States District Court for the Northern District of Georgia, Atlanta Division.

The Defendants’ Motion is otherwise denied.

       SO ORDERED, this 2nd day of January, 2020.

                                               S/ Tilman E. Self, III
                                               TILMAN E. SELF, III, JUDGE
                                               UNITED STATES DISTRICT COURT




                                                  2
